Case 8:19-cv-02387-SDM-AAS Document 21 Filed 01/21/20 Page 1 of 1 PageID 95



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   MATHEW PATERNO,

         Plaintiff,

   v.                                                CASE NO. 8:19-cv-2387-T-23AAS

   WELLS FARGO BANK, N.A.,

         Defendants.
   __________________________________/


                                          ORDER

         The plaintiff announces (Doc. 20) a settlement of this action. Under Local

   Rule 3.08(b), this action is DISMISSED subject to the right of any party within sixty

   days (1) to submit a stipulated form of final order or judgment or (2) to move to

   vacate the dismissal for good cause. The clerk is directed to close the case.

         ORDERED in Tampa, Florida, on January 21, 2020.
